 Case 2:20-cv-14492-MCA-MAH Document 1 Filed 10/15/20 Page 1 of 5 PageID: 1



                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                         (Newark Vicinage)

 ESTATE OF JEAN E. SCHMIDT, by the
 Executors of the ESTATE, RICHARD S. HONG
 AND DAWN FREEBERG ESPINDOLA; AND
 RICHARD S. HONG and DAWN FREEBERG
 ESPINDOLA, individually,

                       Plaintiff,

                          v.                                              Civil Action No.:

 MICHAEL A. TESSEL; DATA TRUCKING,
 INC.; JOHN DOE(S) (1-5); JOHN DOE INC.(S)
 (1-5); and XYZ CORPORATION(S) (1-5);
 RICHARD ROE(S) (1-5); RICHARD ROE
 INC.(S) (1-5); and EFG CORPORATION(S) (1-5);
 JANE DOE(S) (1-5); JANE DOE INC.(S) (1-5);
 and ABC CORPORATION(S) (1-5), (fictitious
 names),

                     Defendants.


   NOTICE OF PETITION FOR REMOVAL FROM STATE COURT TO FEDERAL COURT

TO:

Robert B. Linder, Esquire
Law Office of Robert B. Linder, Esquire
2 North Dean Street – Suite 206
Englewood, NJ 07631
rbl.njesq@gmail.com
Attorneys for Plaintiff(s) – Estate of Jean E. Schmidt, et al.

        PLEASE TAKE NOTICE that the defendants, Michael A. Tessel and/or Data Trucking, Inc.

(hereinafter referred to collectively as “Defendants” or “Data Trucking”), herein files and submits this

Notice of Removal from State Court to Federal Court in the above matter.

        The Notice of Petition for Removal is also being filed with the Superior Court of New Jersey –

Law Division – Bergen County, pursuant to 28 U.S.C. §1446 (d).
 Case 2:20-cv-14492-MCA-MAH Document 1 Filed 10/15/20 Page 2 of 5 PageID: 2



        A motion to remove the case form New Jersey State Court to Federal Court will be filed after the

Federal Court assigns this matter a Civil Action Number.

                                        CIPRIANI & WERNER, P.C.




                                        MARC R. JONES, ESQUIRE (NJ#016022001)
                                        Attorneys for Defendants – Michael A. Tessel and/or Data
                                        Trucking, Inc.
                                        155 Gaither Drive – Suite B
                                        Mount Laurel, NJ 08054
                                        856-761-3800
                                        mjones@c-wlaw.com


DATED:          October 15, 2020




                                                   2
 Case 2:20-cv-14492-MCA-MAH Document 1 Filed 10/15/20 Page 3 of 5 PageID: 3



                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY
                                          (Newark Vicinage)

 ESTATE OF JEAN E. SCHMIDT, by the
 Executors of the ESTATE, RICHARD S. HONG
 AND DAWN FREEBERG ESPINDOLA; AND
 RICHARD S. HONG and DAWN FREEBERG
 ESPINDOLA, individually,

                        Plaintiff,

                           v.                                             Civil Action No.:

 MICHAEL A. TESSEL; DATA TRUCKING,
 INC.; JOHN DOE(S) (1-5); JOHN DOE INC.(S)
 (1-5); and XYZ CORPORATION(S) (1-5);
 RICHARD ROE(S) (1-5); RICHARD ROE
 INC.(S) (1-5); and EFG CORPORATION(S) (1-5);
 JANE DOE(S) (1-5); JANE DOE INC.(S) (1-5);
 and ABC CORPORATION(S) (1-5), (fictitious
 names),

                     Defendants.


             NOTICE OF REMOVAL FROM STATE COURT TO FEDERAL COURT

        Petitioners/Defendants, Michael A. Tessel and/or Data Trucking, Inc. (hereinafter referred to

collectively as “Defendants” or “Data Trucking”), hereby files the within Notice of Removal to the

United States District Court of New Jersey from the Superior Court of New Jersey, Law Division –

Bergen County, and hereby says:

        1.      This case arises out of a pedestrian/motor vehicle fatal accident that occurred on October

3, 2018 on Bridge Plaza North near the intersection with Lemoine Ave, Fort Lee, Bergen County, New

Jersey. (Exhibit “A”)

        2.      On or about September 17, 2020, Plaintiff(s), Estate of Jean E. Schmidt by the Executors

of the Estate Richard S. Hong and Dawn Freeberg Espindola, filed a Complaint against the Defendants’,

Michael A. Tessel and/or Data Trucking, Inc., in the Superior Court of New Jersey, Law Division –

Bergen County, entitled Estate of Jean E. Schmidt, et al. v. Michael A. Tessel, et al., under docket

number BER-L-5442-20. (Exhibit “B”)

                                                     3
 Case 2:20-cv-14492-MCA-MAH Document 1 Filed 10/15/20 Page 4 of 5 PageID: 4



        3.       Service of the Complaint was made upon defendant, Michael A. Tessel/Data Trucking,

Inc., at his home address of 176 Pineview Ave, Bardonia, New York via personal service on September

28, 2020. (Exhibit “C”)

        4.       Plaintiff alleges damages for, inter alia, negligence, wrongful death, survivorship,

conscious pain and suffering including, but not limited to“…serious personal injuries resulting in

death…” and Plaintiff(s) are demanding $5,000,000.00 in damages. (Exhibits “B,” and “D”).

        5.       Plaintiff(s), Estate of Jean E. Schmidt by the Executors of the Estate, Richard S. Hong

and Dawn Freeberg Espindola, are citizen(s) of the State of New Jersey as the Estate was formed in

Bergen County, New Jersey; Ms. Schmidt was domiciled at 1500 Palisade Ave – Apt. 24E, Fort Lee,

Bergen County, New Jersey; Richard S. Hong is a citizen of the State of New Jersey who resides at 447

4th Street – Floor 1, Palisades Park, Bergen County, New Jersey; and Dawn Freeberg Espindola is a

citizen of the State of Minnesota and is domiciled at 18415 Melissa Circle, Eden Prairie, Hennepin

County, Minnesota. (Exhibits “A” and “B”)

        6.       Defendant, Michael A. Tessel, is a natural person who is a citizen of the State of New

York and is domiciled at 176 Pineview Ave, Bardonia, New York. (Exhibits “A,” and “C”)

        7.       Defendant, Data Trucking, Inc., is a corporation existing and organized under the laws of

the State of New York and that is domiciled and principally located at 176 Pineview Ave, Bardonia, New

York. (Exhibits “A,” and “C”)

        8.       The present case, therefore, is a civil action in which the United States District Court for

the District Court of New Jersey has original jurisdiction by virtue of diversity of citizenship of all of the

parties pursuant to 28 U.S.C. §1332.

        9.       Pursuant to 28 U.S.C. §1332, this case involves injuries which, as alleged by Plaintiffs,

will exceed $75,000.00 exclusive of interest and costs as evidenced by the Complaint. (Exhibit “D”)

        10.      In accordance with the applicable Federal Rules of Civil Procedure and/or Federal

Statutes, specifically 28 U.S.C.S. §1446 (b), this Notice of Removal has been filed within (30) days after



                                                       4
 Case 2:20-cv-14492-MCA-MAH Document 1 Filed 10/15/20 Page 5 of 5 PageID: 5



the Petitioners/Defendants received notice of Plaintiff’s Complaint. See Granovsky v. Pfizer, Inc., et al.,

631 F.Supp.2d 554, 559 (D.N.J. 2009).

        11.      Accordingly, pursuant to 28 U.S.C. §1332, this matter is a civil action that may be

removed by the Petitioners from State Court to the United States District Court for the District of New

Jersey over which the federal court has original jurisdiction.

        12.      A copy of the Defendants’ answer to the Complaint is attached hereto as Exhibit “E”

and will be filed separately.

        WHEREFORE, Petitioners/Defendants, Michael A. Tessel and/or Data Trucking, Inc., hereby

respectfully requests that the aforementioned civil action commenced against them by Plaintiff be

removed to the United States District Court for the District Court of New Jersey for all further

proceedings.

                                          Respectfully submitted,

                                          CIPRIANI & WERNER, P.C.




                                          MARC R. JONES, ESQUIRE (NJ#016022001)
                                          Attorneys for Defendants – Michael A. Tessel and/or Data
                                          Trucking, Inc.
                                          155 Gaither Drive – Suite B
                                          Mount Laurel, NJ 08054
                                          856-761-3800
                                          mjones@c-wlaw.com


DATED:           October 15, 2020




                                                      5
